 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
 9

10          Ronnie Lee Hicks II,
                                                             CASE NO. 3:19-cv-05790-RBL-
11                                   Plaintiff,              DWC
12                  v.                                       ORDER DENYING PLAINTIFF’S
                                                             APPLICATION FOR COURT-
13          Paul Pastor, et al.,                             APPOINTED COUNSEL
14                                   Defendants.

15
            The District Court has referred this 42 U.S.C. § 1983 action to United States Magistrate
16
     Judge David W. Christel. Currently pending in this action is Plaintiff’s Motion for Appointment
17
     of Counsel. Dkt. 12.
18
            No constitutional right to appointed counsel exists in a § 1983 action. Storseth v.
19
     Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981); see United States v. $292,888.04 in U.S.
20
     Currency, 54 F.3d 564, 569 (9th Cir. 1995) (“[a]ppointment of counsel under this section is
21
     discretionary, not mandatory”). However, in “exceptional circumstances,” a district court may
22
     appoint counsel for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1) (formerly 28
23
     U.S.C. § 1915(d)). Rand v. Roland, 113F.3d 1520, 1525 (9th Cir. 1997), overruled on other
24


     -1
 1 grounds, 154 F.3d 952 (9th Cir. 1998). To decide whether exceptional circumstances exist, the

 2 Court must evaluate both “the likelihood of success on the merits [and] the ability of the

 3 [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues involved.”

 4 Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (quoting Weygandt v. Look, 718

 5 F.2d 952, 954 (9th Cir. 1983)). A plaintiff must plead facts showing he has an insufficient grasp

 6 of his case or the legal issues involved and an inadequate ability to articulate the factual basis of

 7 his claims. Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004).

 8          Plaintiff alleges this case involves complex issues, and he has demonstrated a likelihood

 9 of success based on the service of his Amended Complaint. Dkt. 12. However, Plaintiff has not

10 shown, nor does the Court find, this case involves complex facts or law. Plaintiff has also not

11 shown an inability to articulate the factual basis of his claims in a fashion understandable to the

12 Court, nor has he shown he is likely to succeed on the merits of this case. Accordingly,

13 Plaintiff’s Motion (Dkt. 12) is denied without prejudice.

14          Dated this 12th day of November, 2019.


                                                           A
15

16
                                                           David W. Christel
17                                                         United States Magistrate Judge

18

19

20

21

22

23

24

     ORDER DENYING PLAINTIFF’S APPLICATION
     FOR COURT-APPOINTED COUNSEL - 2
